Citation Nr: 0811538	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-35 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a nervous disorder.

4.  Entitlement to service connection for a nervous disorder.

5.  Entitlement to an effective date earlier than April 8, 
2004, for a grant of service connection for bilateral hearing 
loss.

6.  Entitlement to an initial rating in excess of 30 percent 
for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1964.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied the 
benefits sought on appeal.  

In a statement of November 2005, the veteran claimed he has 
residuals of an injury to a testicle. This claim has not been 
addressed by the RO and is referred for appropriate action.  

The issues of entitlement to service connection for PTSD, 
entitlement to service connection for a nervous disorder, and 
entitlement to an initial increased rating for bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 1968 Board decision denied service 
connection for a back disorder.

2.  The evidence pertaining to the veteran's back disorder 
received subsequent to the December 1968 Board decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant, and raises a reasonable possibility of 
substantiating the claim.   

3.  An unappealed October 2000 rating decision denied service 
connection for a nervous disorder.

4.  The evidence pertaining to the veteran's nervous disorder 
submitted subsequent to the October 2000 rating decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.   

5.  The veteran separated from active service in April 1964; 
he did not raise a claim of entitlement to service connection 
for hearing loss within one year of discharge.

6.  In a March 5, 2002, rating decision, the veteran's 
request to reopen a previously denied claim of entitlement to 
service connection for hearing loss was denied.  

7.  On April 8, 2004, the veteran's request to reopen a claim 
of entitlement to service connection for hearing loss was 
received by the RO.

8.  No communication or medical record following March 5, 
2002, and prior to April 8, 2004, may be interpreted as an 
informal claim of entitlement to service connection for 
hearing loss.


CONCLUSIONS OF LAW

1. The December 1968 Board decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2. New and material evidence has been received to reopen the 
veteran's claim for service connection for a back disorder. 
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3. The RO's October 2000 decision that denied the claim for 
service connection for a nervous disorder is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4. New and material evidence has been received to reopen the 
veteran's claim for service connection for a nervous 
disorder. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

5.  A March 5, 2002, rating decision denying a request to 
reopen a claim of entitlement to service connection for 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

6.  The criteria for an effective date prior to April 8, 
2004, for the award of service connection for hearing loss 
have not been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

In a December 1968 Board decision, the veteran was denied 
service connection for a back disorder.  In an October 2000 
rating decision the veteran was denied service connection for 
a nervous disorder.  The veteran did not appeal either of 
these decisions and they became final.  In January 2005 the 
veteran filed a claim to reopen his previously denied claims 
for service connection for both a back and nervous disorder.  



For claims such as this received on or after August 29, 2001, 
a claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim.  "Material" evidence is evidence which relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2005).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

	A.  Back Disorder
The evidence received since the Board's December 1968 denial 
of the veteran's claim for service connection for a back 
disorder includes VA treatment records, and private medical 
treatment records.  This evidence is new because it was not 
previously associated with the claims file.

The evidence is material because it raises a reasonable 
possibility of substantiating the veteran's claim, and it is 
not cumulative or redundant of existing evidence.  The 
veteran's claim for service connection was denied by the 
Board in December 1968.  The Board relied upon evidence 
showing the veteran did not have a back disability at that 
time.  Since that time, the medical records received 
establish the veteran's diagnosis pertaining to his back 
disorder and discuss his current treatment.  The diagnoses 
include multiple disc bulging, degenerative spondylosis, and 
hemangioma at L2 vertebra.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or 


injury.  As this new evidence now establishes a current 
diagnosis, the first requirement for service connection has 
been met and the veteran's claim for a back disorder is thus 
reopened. 


        B.  Nervous Disorder
Since the October 2000 denial, VAMC treatment notes and 
private medical records have been received.  This constitutes 
"new" evidence because it was not previously submitted.  
	
This new evidence is also "material" because it contains 
information not previously established that raises a 
reasonable possibility of substantiating the claim, and is 
not cumulative or redundant of prior evidence.  In October 
2000 the RO denied service connection for the veteran's 
nervous disorder because there was no evidence of a current 
diagnosis.  The VAMC treatment notes received subsequent to 
this decision establish a diagnosis of both anxiety and major 
depression, for example, in  a July 2005 private treatment 
record from the veteran's psychiatrist.  To establish service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  As this new evidence now establishes a 
current diagnosis, the first requirement for service 
connection has been met and the veteran's claim for a nervous 
disorder is thus reopened. 

Earlier Effective Date Claim

The veteran was awarded service connection for his bilateral 
hearing loss in a rating decision of October 2005.  He was 
assigned a noncompensable evaluation effective from his date 
of claim, April 8, 2004, and the veteran appealed this rating 
in a November 2005 notice of disagreement.  Subsequently, in 
a May 2006 rating decision the RO found that an error had 
been committed in determining the veteran's evaluation, and 
corrected the noncompensable rating to a 30 percent 


evaluation.  In an August 2006 letter the veteran expressed 
his disagreement with the April 8, 2004, effective date that 
was assigned for the grant of service connection.  
Accordingly, the question currently at bar is whether an 
award prior to April 8, 2004, is possible.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran separated from active duty 
in April 1964.  It is not in dispute that he did not submit a 
claim of entitlement to service connection for hearing loss 
within one year from his discharge.  Therefore, assignment of 
an effective date back to the day following discharge is not 
possible.  

The veteran originally filed a claim for service connection 
for hearing loss in August 1990, and in a rating decision of 
December 1990 service connection was denied.  In September 
2001 the veteran sought to reopen his claim for service 
connection for hearing loss, and in a rating decision dated 
March 5, 2002, the RO denied the veteran's request.  The 
March 5, 2002, decision is the last final decision on this 
issue.  The veteran was notified of his appellate rights that 
same month and did not appeal the decision.  See 38 U.S.C.A. 
§ 7104.  The effect of that finality is to preclude an award 
of an effective date prior that denial.  Moreover, the 
veteran has not raised a claim of clear and unmistakable 
error (CUE) such as to challenge the finality of that 
determination.  

Based on the foregoing, any effective date awarded in the 
present case must follow March 5, 2002.  Moreover, as 
previously noted, the appropriate effective date is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the veteran's application for 
compensation for hearing loss on April 8, 2004.  Thus, that 
date serves as the date of claim.  Although the evidence of 
record is not clear as to an exact date upon which the 
entitlement arose, the Board notes that such information is 
not required in order to conclude that the April 8, 2004, 
date selected by the RO is the earliest possible effective 
date. The reason for this is that, if the entitlement arose 
prior to April 8, 2004, then the date of claim would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Similarly, any evidence 
showing that the entitlement occurred after April 8, 2004, 
would also not entitle the veteran to an earlier effective 
date.

The Board has also considered whether any evidence of record 
after the last final rating decision on March 5, 2002, but 
prior to April 8, 2004, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2006).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted prior to between March 
5, 2002 and April 8, 2004, indicating an intent to reopen a 
claim of entitlement to service connection for hearing loss.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not 


compensable.  Here, the veteran's April 2004 claim was not 
pre-dated by an adjudication of the type cited in 38 C.F.R. § 
3.157(b), and, as such, that regulation does not afford a 
basis for finding that his claim, be it formal or informal, 
of entitlement to service connection for hearing loss was 
filed earlier than April 8, 2004. 38 C.F.R. § 3.157; Crawford 
v. Brown, 5 Vet. App. 33 (1993). 

In sum, the presently assigned effective date of April 8, 
2004, is appropriate and there is no basis for an award of 
service connection for hearing loss prior to that date. As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2005, March 2006, July 2006, and February 2007 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  The letters of 
March 2005, March 2006, and July 2006  specifically informed 
the veteran that he should submit any additional evidence 
that he had in his possession.  A separate letter of Mach 
2006 and the letter of February 2007 provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should his claims be granted, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

With specific regard to the veteran's claims regarding his 
back disorder and nervous disorder, the Board further calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  As Kent pertains to the veteran's back disorder 
claim, the letter of July 2006 sets forth the elements of a 
service connection claim and includes the complete standard 
for new and material evidence for a claim filed on or after 
August 29, 2001, which applies to the veteran's case.  This 
letter also provides notice of what evidence would be 
necessary to reopen the veteran's claim based on the previous 
denial.  As Kent pertains to the veteran's nervous disorder 
claim, the letter of March 2005 sets forth the elements of a 
service connection claim and includes the complete standard 
for new and material evidence for a claim filed on or after 
August 29, 2001, which applies to the veteran's case.  This 
letter also provides notice of what evidence would be 
necessary to reopen the veteran's claim based on the previous 
denial.  Moreover, as the instant decision reopens the 
veteran's claim for back and nervous disorders, any 
deficiency with respect to notice regarding new and material 
evidence is moot.  For these reasons, any remand under Kent 
is not necessary as to either claim.

With regard to the earlier effective date claim, the Board 
acknowledges that the veteran was not provided with section 
5103(a) notice concerning the effective date of a grant of 
service connection for bilateral hearing loss.  Despite this, 
the Board finds no prejudice in proceeding with the issuance 
of a final decision, and further finds that any error in not 
providing a single notice covering all content requirements 
was, at most, harmless. See 38 C.F.R. § 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). The veteran 
was  provided with content-complying notice concerning the 
effective date issue and given adequate opportunity to 
provide evidence and argument by the Dingess letters of March 
2006 and February 2007.  Furthermore, the purpose of § 
5103(a) notice has been met when a claim for service 
connection is granted and an initial disability rating and 
effective date are assigned, because the claim has been 
substantiated.  As the veteran's claim for service connection 
for hearing loss was more than substantiated, the purpose of 
38 U.S.C.A. § 5103(a) notice had been served.  See Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
hearing.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for a back disorder is 
reopened.

New and material evidence having been received, the veteran's 
claim for service connection for a nervous disorder is 
reopened.

Entitlement to an effective date earlier than April 8, 2004, 
for a grant of service connection for bilateral hearing loss 
is denied.


REMAND

With regard to the veteran's claims for service connection 
for PTSD and a nervous disorder, the Board notes that 
relevant private medical records are missing from the claims 
file.  In a May 2006 VA Form 21-4142 the veteran stated he 
has been receiving psychiatric treatment from Maria F. 
Rodriguez Rosario , M.D., since May 2004.  The only records 
associated with the file from Dr. Rosario appear to have been 
submitted by the veteran himself, and include a single-paged 
July 2005 report, and an undated single-paged statement 
indicating the veteran has been under her care.  The file 
does not reflect any attempt by the RO to obtain these 
records. 38 C.F.R. § 3.159(c)(1) defines reasonable efforts 
in obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  VA must attempt to obtain these records before 
the veteran's claims for a nervous condition and PTSD can be 
adjudicated.

With regard to the veteran's increased rating claim for his 
bilateral hearing loss, in October 2005 the RO  granted the 
veteran's claim for service connection and assigned a 
noncompensable rating.  In November 2005 the veteran 
submitted a letter expressing his disagreement with the 
rating assigned.  Subsequently, in May 2006 the RO increased 
this rating to 30 percent.  Since this time, the veteran has 
not indicated that he was satisfied with the 30 percent 
evaluation and his disagreement with the noncompensable 
rating of the October 2005 decision remains pending.  AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).  
The RO has not issued a statement of the case (SOC) 
concerning the veteran's increased rating claim. Where an SOC 
has not been provided following the timely filing of a notice 
of disagreement, a remand, not a referral to the RO, is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).
	
Accordingly, the case is REMANDED for the following action:

1. Contact the veteran and request that 
he provide any additional authorization 
forms necessary to allow the RO to obtain 
his private treatment records from Maria 
F. Rodriguez Rosario, M.D., as well as 
any other private treatment he has 
received since discharge related to his 
psychiatric claims.  Thereafter, the RO 
should attempt to obtain those records.  
Do not associate duplicate records with 
the file.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

2.  Schedule the veteran to undergo 
comprehensive VA examination(s) to determine 
the nature, severity, and etiology of any 
disability of the back.  The examiner must 
have an opportunity to review the veteran's 
claims file.  After reviewing the available 
medical records and examining the veteran, 
the examiner should be requested to provide 
an opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any disability of 
the back is related to service.  A complete 
rationale for any opinion expressed should 
be included in the evaluation report, to 
include upon what medical principles the 
opinion is based and citation to the 
evidence of record upon which the opinion is 
based.  

3.  The RO should issue an SOC with 
respect to the issue of entitlement to an 
initial increased rating for bilateral 
hearing loss. The appellant should be 
advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of those 
issues. The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

After all of the above actions have been completed 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


